           Case 1:20-cr-00614-RA Document 41
                                          40 Filed 07/27/21
                                                   07/26/21 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                               115 BROADW AY Suite 1704
                                NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                        July 26, 2021

Honorable Ronnie Abrams, USDJ                                Application granted. The conference is
United States District Court                                 adjourned to August 26, 2021 at 9:00 a.m.
                                                             Time is excluded until August 26, 2021,
Southern District of New York
                                                             under the Speedy Trial Act, pursuant to 18
40 Foley Square                                              U.S.C. Section 3161(h)(7)(A).
New York, N.Y. 10007
                         Re: U.S. v. Dequan Hood             SO ORDERED.
                             20 Cr. 614 (RA)
                                                             _______________________
Dear Judge Abrams:                                           Ronnie Abrams, U.S.D.J.
                                                             July 27, 2021
      Alex Huot and I represent Mr. Hood. We have had discussions with the
government about a resolution of this matter without further litigation. Scheduling
meetings to discuss the possible resolution has been difficult and has caused
delays. With the consent of the government, I am requesting that a remote video
conference be adjourned to August 26 at 9 AM.

       Thank you for your consideration of this request.


                                                Sincerely yours,
                                                      /s/
                                                Sam A. Schmidt
                                                Alex Huot
